Name: 2004/93/EC: Commission Decision of 29 January 2004 concerning protective measures in relation to avian influenza in certain Asian countries as regards the importation of birds other than poultry (Text with EEA relevance) (notified under document number C(2004) 257)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Asia and Oceania;  international trade;  natural environment
 Date Published: 2004-01-30

 Avis juridique important|32004D00932004/93/EC: Commission Decision of 29 January 2004 concerning protective measures in relation to avian influenza in certain Asian countries as regards the importation of birds other than poultry (Text with EEA relevance) (notified under document number C(2004) 257) Official Journal L 027 , 30/01/2004 P. 0055 - 0056Commission Decisionof 29 January 2004concerning protective measures in relation to avian influenza in certain Asian countries as regards the importation of birds other than poultry(notified under document number C(2004) 257)(Text with EEA relevance)(2004/93/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(1) thereof,Whereas:(1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming.(2) Avian influenza has been confirmed in several Asian countries including Cambodia, Japan, Laos, Pakistan, the People's Republic of China, including the territory of Hong Kong, South Korea, Thailand and Vietnam.(3) In Indonesia the disease situation in relation to avian influenza is unclear.(4) The importation of live poultry and hatching eggs from any of these countries is not authorised.(5) Imports of fresh meat of poultry, ratites, wild and farmed feathered game, poultrymeat preparations and poultrymeat products, meat preparations and raw material for pet food production consisting of or containing meat of the beforementioned species, and of eggs for human consumption from Thailand to the Community have been suspended by Commission Decision 2004/84/EC(3) and imports of these goods are not authorised from any of the other abovementioned countries.(6) In accordance to Commission Decision 2000/666/EC(4) importation of birds other than poultry is authorised from all member countries of the OIE (World Organisation for Animal Health) and subject to animal health guarantees provided by the country of origin and to strict post-import quarantine measures in the Member States, thus preventing the possible introduction of poultry diseases into Community poultry flocks.(7) However, given the exceptional disease situation in several Asian countries and the potential serious consequences related to the specific avian influenza virus strains involved, as an additional precautionary measure, the importation of birds other than poultry, and also of pet birds accompanying their owner into the European Union from Cambodia, Indonesia, Japan, Laos, Pakistan, the People's Republic of China including the territory of Hong Kong, South Korea, Thailand and Vietnam should be suspended in order to exclude any possible risk for disease occurrence in quarantine stations under the authority of the Member States.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Member States shall immediately suspend the importation of "live birds other than poultry" as defined in Commission Decision 2000/666/EC from Cambodia, Indonesia, Japan, Laos, Pakistan, the People's Republic of China including the territory of Hong Kong, South Korea, Thailand and Vietnam, including birds accompanying their owners (pet birds).Article 2Member States shall amend the measures they apply to trade in order to bring them into line with this Decision and shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 29 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 17, 24.1.2004, p. 57.(4) OJ L 278, 31.10.2000, p. 26, as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17).